IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                        :
                                          :     ID No. 1208001982
                                          :     In and for Kent County
                                          :
      v.                                  :
                                          :
GERALD A. LANDRY,                         :
                                          :
              Defendant.                  :
                                          :

                                      ORDER

      On this 8th day of December, 2016, having reviewed the filings of Defendant
Gerald Landry (hereinafter “Landry”), it appears that:
      1 . Landry moves for post-conviction relief pursuant to Superior Court Criminal
Rule 61 seeking to set aside a conviction resulting from a guilty plea to four drug-
related charges. Landry also seeks appointment of counsel to represent him for
purposes of his post-conviction motion.
      2. Landry pled guilty to the charges at issue on September 25, 2013. Thereafter,
Landry moved to correct his sentence pursuant to Superior Court Criminal Rule 35(a)
on January 29, 2015, arguing that his sentencing on multiple drug related offenses
violated his right against double jeopardy. When the Superior Court denied the motion
for correction of sentence, Landry appealed the denial to the Delaware Supreme Court.
The Supreme Court reversed this Court’s denial of the motion and ordered the Superior
Court to merge his sentences for Aggravated Possession Tier 5 and Drug Dealing Tier
4, with direction that Landry be sentenced to eight unsuspended years at Level V to
match the parties original plea agreement. On March 4, 2016, the Superior Court
accordingly modified Landry’s sentence to reflect the direction of the Supreme Court
on remand.
      3. The instant motion is controlled by Superior Court Criminal Rule 61(e)(2),
since Landry seeks to set aside his conviction based on a guilty plea. The 2014 version
of the Rule applies, and it provides in relevant part, that the Court
      may appoint counsel . . . if the judge determines that: . . . (ii) the motion
      sets forth a substantial claim that the movant received ineffective
      assistance of counsel in relation to the plea of guilty . . . and (iv)
      specific exceptional circumstances warrant the appointment of counsel.1

      4. Here, Landry’s motion meets neither of the above-mentioned criteria for
appointment of counsel. Namely, other than the portion of his post-conviction motion
addressing the double-jeopardy issue, which is now moot after his direct appeal, he
makes only vague, unsubstantiated allegations of ineffective assistance of counsel
during pre-trial motion practice and pre-trial discovery. He alleges nothing of
substance that could lead the Court to find that his guilty plea was not knowing or
voluntary. Rather, he expresses dissatisfaction with the outcome of pre-trial matters
involving his counsel. Furthermore, nothing in his filings lead the Court to conclude
that there are specific exceptional circumstances warranting the appointment of
counsel.
      5. Finally, “[i]f it plainly appears from the motion of post conviction relief and
the record of prior proceedings in the case that the movant is not entitled to relief, the
judge may enter an order for its summary dismissal . . ..”2 The Court, after reviewing
Landry’s motion and the record, concludes that on the motion’s face, it does not
substantiate any basis for relief.


      1
          Super. Ct. Crim. R. 61(e)(2)(effective June 4, 2014) (emphasis added).
      2
          Super. Ct. Crim. R. 61(d)(5).

                                                 2
     WHEREFORE, Defendant’s Motions for Appointment of Counsel and for Post-
Conviction Relief are DENIED.
     IT IS SO ORDERED.


                                         /s/Jeffrey J Clark
                                             Judge




                                     3